Gilfillan, C. J.
Action on two promissory notes made by defendants, each payable to the order of “Nichols, Shepard & Co., an incorporated company,” and each indorsed: “Protest waived. Nichols, Shepard & Co.” On their being offered in evidence with the in-dorsements, by the plaintiff at the trial, defendants objected to the indorsements being received, on the ground that no sufficient foundation was laid to authorize their admission in evidence. To sustain this objection, the proposition is made here that the indorsements were not admissible except on proof that they were made by some officer or agent of the corporation having authority to make them. The point is covered by the provisions of Gen. St. 1878, c. 73, § 89, *405to the effect that “the possession of the note or bill is prima facie evidence that the same was indorsed by the person by whom it purports to be indorsed.” This applies as well to an indorsement by a corporation as by a natural person. These notes purport to be indorsed by the corporation, and plaintiff’s possession of the notes establishes prima facie that the indorsements are its genuine indorse-ments, — establishes prima facie the fact that they are in the genuine handwriting of some officer or person having authority to make them, for without that fact they were not made by the corporation. The case comes within the decision in First Nat. Bank v. Loyhed, 28 Minn. 396, (10 N. W. Rep. 421.)
Order affirmed.